Citation Nr: 1134391	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-09 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for heart disease, to include coronary artery disease and carotid artery stenosis.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, R.Y.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to July 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran was afforded a Board hearing, held by the undersigned, in October 2009.  A copy of the transcript has been associated with the record.

In November 2009, the Board requested an expert medical opinion as set forth in Veterans Health Administration (VHA) Directive 2006-019 dated April 3, 2006, and pursuant to the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097 (2000) (codified as amended at 38 U.S.C.A. § 5103A (West 2002)); 38 U.S.C.A. § 7109 (West 2002); and 38 C.F.R. § 20.901 (2010).  In accordance with this Directive, the Board requested a cardiologist's opinion to ascertain whether the Veteran's currently-diagnosed cardiac disorders were incurred during his period of active service.  An opinion was provided in July 2010.

Following that opinion, the Veteran declined to waive RO consideration of the specialist's opinion, opting instead to have his claim remanded for the RO for adjudication.  See September 2010 Board remand.  A supplemental statement of the case (SSOC) was issued in April 2011, and the Veteran's claim has been returned to the Board for disposition.


FINDING OF FACT

Heart disease was not manifest during service, was not manifest within one year of separation, and any current diagnosis, to include coronary artery disease and carotid artery stenosis, is not attributable to service.



CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The Board notes that 38 C.F.R. § 3.159 was revised, effective as of May 30, 2008, and several portions of the revisions are pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A letter dated in April 2006, prior to the initial adjudication of his claim, informed the Veteran of the information necessary to substantiate his claim for direct and secondary service connection.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The letter also provided information with regard to the assignment of disability ratings and effective dates.  See Dingess/Hartman.

Further, the claimant's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  Thus, the Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Pursuant to a November 2009 Board request, a specialist with the Veterans Health Administration (VHA) provided an opinion as to the nature and etiology of the Veteran's claimed disorder in July 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VHA opinion obtained in this case is adequate, as the examiner provided a detailed review of the claims file and provided findings relevant to the issue at hand.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2010).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).





II.  Service Connection

The Veteran has claimed entitlement to service connection for heart disease, to include coronary artery disease and carotid artery stenosis, asserting that the onset of this disorder occurred during active service in 1962.  

The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2010).  In addition, certain chronic diseases, such as cardiovascular disease, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service treatment records dated in March 1962 show that a cardiac murmur was detected during a routine pre-flight physical examination.  At the time, the Veteran denied dyspnea on exertion, cyanosis, syncope, chest pain, or palpitations.  There was no evidence of a congenital anomaly.  The heart was not enlarged to percussion, and no thrills were detected.  A low-pitched venous hum was detected at the base of the neck.  A systolic ejection murmur was observed as well.  The impression following examination was that the predominant murmur heard along the left sternal border was felt to be functional and of no clinical significance.  However, the blowing murmur heard at the base of the neck and up the right carotid had characteristics suggestive of a possible organic defect; that is, minimal clinically insignificant, aortic stenosis.  In the examiner's opinion, this murmur was borderline between minimally scarred aortic stenosis versus a loud functional murmur, the type that should be followed at yearly intervals, however not definite enough to warrant prophylactic penicillin regularly and any exercise limitation.  Fluoroscopy was to be done to determine whether or not valvular calcification was present and would aid in the elucidation of the etiology of the murmur.  He recommended multiple views of the chest and a fluoroscopy to determine any localized chamber enlargement and whether or not valvular calcifications were present.  It was felt that both examinations would be within normal limits.  The Veteran was told to have yearly evaluations of the murmur; however, there were no exercise limitations at the time.  

A later March 1962 addendum includes a notation that multiple views of the chest were within normal limits.  Further, the report of a later March 1962 fluoroscopy showed no chamber enlargement and no definite calcified valves; thus, the impression was that of a normal chest fluoroscopy.  An associated March 1962 health record examination note references the essentially normal chest fluoroscopy; on examination at that time, it was noted that the murmur was "less impressive" today, and that the murmur in the base of the neck on the right side did not last throughout the systolic.  It was further reported that at that time it sounded more like a functional murmur.  No treatment was recommended; there was no contraindication to flying; and the Veteran was to be evaluated yearly.

On separation in April 1980, the Veteran checked "Yes" to "palpitation or pounding heart."  On separation examination, the examiner noted that the Veteran reported shortness of breath, pain and pressure in the chest, and palpitation in the heart.  See VA Standard Forms 88 and 93, April 16, 1980.

In January 1999, the Veteran was admitted to a private hospital with an acute myocardial infarction.  The following day, the Veteran underwent coronary artery bypass grafting.  See Private reports, January 11 and 12, 1999.

Per a February 2006 CT angiogram, a focal area of soft plaque was shown within the proximal right internal carotid artery.  It was noted that this area may be ulcerated as there was an over-hanging edge.  Remaining vessels of the carotid artery systems were of normal contour, caliber, and course.  The Veteran was diagnosed with stenosis of the proximal right internal carotid artery (approximately 80 percent of the diameter of the vessel).

A March 2006 private report noted a history of coronary artery disease with myocardial infarction and bypass surgery in January 1999.  A recent stress test demonstrated a left ventricle ejection fraction of 41 percent with a persistent fixed inferior scar, consistent with the history of inferior myocardial infarction.  There were no reversible defects to suggest ischemia.  Following an examination, the Veteran was diagnosed with significant right carotid internal artery disease, hypertension, and other disorders.  No opinion as to etiology was provided at that time.  Later that month, the Veteran underwent a right carotid endarterectomy procedure.

The Veteran was afforded a VA examination for compensation purposes in February 2008.  According to the Veteran's representative, the examination was conducted by a nurse practitioner.  See Board hearing transcript, p. 14.  The examiner noted a review of the Veteran's claims file, to include his service treatment records.  The diagnoses in 1962 of a "functional heart murmur of no clinical significance" and "minimally insignificant aortic stenosis secondary to blowing murmur" were noted.  The Veteran reported that he was asymptomatic until 1999, at which time he suffered a myocardial infarction and underwent a coronary artery bypass graft (four vessels).    The Veteran also underwent a right carotid endarterectomy in March 2006.  He stated that he was easily fatigued and had mild dyspnea with increased exertion.  He did not have a history of congestive heart failure.
      
The VA examiner diagnosed the Veteran with coronary artery disease, status post coronary artery bypass graft, as well as internal carotid artery stenosis resulting in anacrusis fugax.  The examiner opined that the 1962 diagnosis was either secondary to a borderline, minimally-scarred aortic stenosis versus a loud, dysfunctional murmur.  The examiner also noted that there has been no other mention of a carotid bruit or heart murmur since separation from service, to include the February 2008 examination.  There was no sign of aortic stenosis during the Veteran's heart catheterization following his myocardial infarction.  The examiner stated that, in all probability, this was a functional heart murmur which caused no pathology.  The examiner stated that it was a known medical fact that functional heart murmurs do not lead to coronary artery disease, and that coronary artery disease was the cause of the 1999 myocardial infarction with the Veteran's most prevalent risk factors at the time of the myocardial infarction being dyslipidemia and his smoking history.  It was noted that the Veteran was asymptomatic in 1962, with no symptoms until 1999.  Further, the examiner noted that, if the Veteran did have aortic stenosis or carotid artery stenosis in 1962, carotid artery disease would have manifested itself much earlier than 43 years later.  As such, the examiner stated that it was less likely than not that the Veteran's heart disorder was related to active service.
      
In October 2007 and November 2008, the Veteran's private physician, R.E.S., M.D., submitted letters on the Veteran's behalf in which he noted that the Veteran continued to have coronary artery disease and carotid artery disease which began during active duty in 1962.  The examiner apparently reviewed the March 20, 1962, initial service flight surgeon's office report.  Dr. S. noted that the service examination revealed problems with the heart "with a boring murmur heard at the base of the neck and up the fifth carotid suggestive of aortic stenosis."  Dr. S. noted that follow up was recommended but none was seen.  Dr. S. concluded that, based on his knowledge of the Veteran's clinical history and after a review of the documentation of record, the Veteran's current difficulties with coronary artery disease and carotid artery disease did, in fact, have their origin during the later part of the Veteran's active military service.
      
In November 2009, the Board found that, based on a review of the contradictory opinions of record, a further medical opinion was necessary.  As such, the Board requested an opinion from a specialist at the VHA.  That opinion was provided in July 2010.  The examiner noted that a heart mummer was observed in 1962, thought to possibly represent aortic stenosis.  The examiner noted that this could not have been the case, as a subsequent "cardiac cath" found no aortic stenosis, which is a disorder that cannot spontaneously disappear.  

The examiner noted the Veteran's history of a myocardial infarction in 1999, as well as an ophthalmic embolism in 2006, secondary to carotid disease.  It was further noted that, although the Veteran complained of some dyspnea on exertion, palpitation, and chest discomfort in 1980, the Veteran was a smoker at the time.

Following a review of the evidence of record, the examiner opined that the Veteran does not have any significant valvular heart disease now, and surely did not in 1962.  Instead, the murmurs heard at that time were innocent flow murmurs.  Further, it was highly unlikely that he had significant coronary disease in 1980 that was severe enough to cause symptoms yet was not manifested in any other way until he developed an inferior myocardial infarction 19 years later.  In fact, per the examiner, the opposite is known.  To support that statement, it was noted that once symptomatic contrary artery disease is manifest, there is a mortality rate of four percent per year, and the risk of either myocardial infarction or death is approximately six percent per year.  Thus, if the Veteran's symptoms in 1980 actually represented coronary artery disease, there is less than a 10 percent chance that he would have lived 19 years, with or without a heart attack.  In addition, the examiner stated that there was no evidence of carotid artery disease until well after the Veteran's separation from the service.  Therefore, it was highly unlikely that the Veteran had heart disease during service, or that his subsequent cardiac and cerebrovascular disease were in any way related to service.  See Opinion, July 6, 2010.
      
When facing conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court discusses, in great detail, how to assess the probative weight of medical opinions and the value of reviewing the claims folder.  The Court held that claims file review, as it pertains to obtaining an overview of the claimant's medical history, is not a requirement for medical opinions.  The Court added, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."

In the Nieves-Rodriguez decision, the Court vacated the Board's decision because the Board had dismissed one of the two favorable private medical opinions solely on the basis that the physician had not reviewed the claims folder, without an explanation of why that failure compromised the value of the medical opinion.  By contrast, the Court held that, in rejecting the other private medical opinion, the Board had offered adequate reasons and bases for doing so (the doctor had overlooked pertinent reports regarding the Veteran's medical history), and thus, the Board's rejection was not based solely on the failure to completely review the claims file. 

While the January 2008 VA examiner rendered a negative opinion this case, she did not address the Veteran's report of shortness of breath, pain and pressure in the chest, and palpitations in the heart documented on separation in April 1980.  As such, little probative value is afforded to this opinion.  Likewise, although Dr. S. provided what appears to be a positive opinion in this case, he did not provide any rationale for his opinion; also, although he reported that there was no follow up of the Veteran after the March 20, 1962 initial consultation, service treatment records clearly show that the recommended multiple view chest x-rays and the fluoroscopy were performed and were reportedly within normal limits.  As such, his opinion appears to be based on an incomplete review of the record, and therefore is also afforded little probative weight.  

Instead, the Board assigns the highest probative value to the VHA medical opinion issued in July 2010.  The opinion was well-reasoned and supported by a rationale consistent with other evidence of record, to include a detailed review of cardiac symptomatology and testing from the Veteran's period of active service through the present.  Importantly, the examiner noted that the Veteran does not have any significant valvular heart disease at present.  Further, the examiner provided an in-depth rationale to demonstrate that it was highly unlikely that the Veteran had significant coronary disease in 1980 that was severe enough to cause symptoms yet was not manifested in any other way until he developed an inferior myocardial infarction 19 years later.  Finally, the examiner correctly observed that there was no evidence of carotid artery disease until well after the Veteran's separation from the service.  

The Board has also given careful review to the Veteran's statements of record in support of his claim as well as to his Board hearing testimony.  During his Board hearing, the Veteran testified that he had an onset of chest pain in 1968, but that he did not report to sick call for additional chest pain thereafter, nor did he ever take time from work due to chest pain.  See Transcript, p. 7.  The Veteran also stated that his private provider, who offered two positive etiological opinions, reviewed his military records prior to forming an opinion.  See Transcript, p. 11.  The Veteran's representative argued that the opinion of the Veteran's private provider, a primary care physician, outweighed the VA medical opinion of record, authored by a nurse practitioner.  See Transcript, p. 14.  

In September 2010, the Veteran submitted an in-depth statement in support of his claim.  He noted that, even though the flight surgeon recommended yearly examinations in March 1962, that none were ever conducted, and the condition found in 1962 did not correct itself.  He further argued that, upon separation in 1980, no tests were conducted in order to determine if he had a current cardiac disorder.  He pointed out that his service treatment records, to include his separation examination, contain multiple complaints of chest pain and shortness of breath.  

The Veteran contended that his aortic stenosis and carotid artery disease had progressed considerably by the time he retired in 1980.  To this point, the Veteran stated that the lack of cardiac testing in 1980 should not weigh against his claim.  However, the Board points out that the Veteran did not offer any affirmative evidence of a heart disorder in 1980, or at any time until nearly two decades following his period of separation.  Instead, the Veteran merely noted that blockages that large do not occur in a short time, instead they occur over many years.  

Finally, the Veteran argued that positive opinions rendered by his private physician (though the Veteran listed many other providers, the only positive etiological opinions of record were authored by Dr. S.) were superior to that provided by the VA examiner, due to their medical knowledge.  To this point, the Board notes that the VHA opinion of record was authored by a physician, and not a nurse practitioner.  That opinion, according to the Veteran, was paid for by VA and was rendered without an examination.  See Statement, September 1, 2010.

As to the assertions of the Veteran that his cardiac disorder had its onset during active service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency, a legal concept determining whether testimony may be heard and considered, and credibility, factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence. First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); 2009 WL 524737 (C.A. Fed.) (non-precedential) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

Here, the Veteran is competent to report in-service chest pain from his period of service to the present.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the absence of any clinical evidence for nearly two decades after service weighs the evidence against a finding that the Veteran's current cardiac disorders were present either in service or within the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  The Board finds the credibility of the Veteran's statement that he has had recurrent chest pain indicative of a cardiac disorder since service to be lessened when considered with the record as a whole.  

Further, the Board notes that the Veteran has been not shown to be competent to determine the etiology of his current disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

As to the specific points raised by the Veteran in his September 2010 statement, the Board notes that aortic stenosis was not found in 1962.  Instead, "minimal clinically insignificant" aortic stenosis was only suspected, and not diagnosed.  In fact, a March 1962 addendum included a notation that multiple views of the chest were within normal limits.  Further, the report of a later March 1962 fluoroscopy showed no chamber enlargement and no definite calcified valves; thus, the impression was that of a normal chest fluoroscopy.  There was no sign of aortic stenosis during the Veteran's heart catheterization following his myocardial infarction.  As such, and as pointed out by the VHA examiner, there was no disorder in service which was unable to correct itself.  

Regarding the assertion that the lack of testing in 1980 did not demonstrate a lack of a cardiac disorder, the Board, as noted above, finds that the lack of any documentation of a cardiac disorder for nearly two decades after separation is of greater probative value.  Although the Veteran argued that a substantial blockage takes time to progress, competent and probative evidence provided by the VA examiner rebutted the theory that such a disorder began within one year of separation from service.

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed cardiac disorders had their onset in service, within one year following separation, or are etiologically-related to service.  The record establishes that, in 1999, nearly two decades after separation, the Veteran suffered an inferior myocardial infarction.  Moreover, the most probative medical evidence of record does not establish an etiological nexus between his currently-diagnosed heart disease and any inservice symptoms or findings.  As the most competent and probative medical evidence of record fails to link the Veteran's current cardiac diagnoses to his period of active duty, the Veteran's claim for service connection for a cardiac disorder must be denied.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and it must be denied.


ORDER

Entitlement to service connection for heart disease, to include coronary artery disease and carotid artery stenosis is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


